       Case: 1:19-cv-06021 Document #: 11 Filed: 11/11/19 Page 1 of 4 PageID #:18



                                IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF ILLINOIS
                                          EASTERN DIVISION

EQUAL EMPLOYMENT OPPORTUNITY )
COMMISSION,                           )
                                      )                              Case No. 19-CV-6021
             Plaintiff,               )
                                      )                              Judge Sara Ellis
Vs.                                   )
                                      )                              Magistrate Judge Susan Cox
UNION PACIFIC RAILROAD COMPANY, )
                                      )
             Defendant.               )
_____________________________________

                    UNOPPOSED MOTION FOR A 60-DAY STAY
           PENDING NEGOTIATIONS OVER A PROPOSED CONSENT DECREE
                                 __________

         Defendant, Union Pacific Railroad Company (“Union Pacific”), by and through its

undersigned counsel, hereby requests that the Court enter an Order staying this matter for 60

days pending negotiations over a proposed Consent Decree that is intended to effectuate the

resolution of the case. In support of this Motion, Union Pacific states as follows:

         1.        Plaintiff, the Equal Employment Opportunity Commission (the “EEOC”), filed

this action on or about September 9, 2019, alleging violations of the Americans with Disabilities

Act of 1990, 42 U.S.C. § 12117(a). (Dkt. No. 1).

         2.        On the same day it filed the Complaint, the EEOC sent Union Pacific copies of

the pleading along with a Waiver of Service of Summons form under Rule 4(d) of the Federal

Rules of Civil Procedure (Fed. R. Civ. P. 4(d)). Union Pacific timely executed the Waiver of

Service of Summons form on September 16, 2019, making its answer or other pleading due on or

before November 8, 2019. (Dkt. No. 6).

         3.        On October 2, 2019, the Court set an initial status conference in this case for

November 21, 2019. (Dkt. No. 8). Pursuant to the Court’s Case Procedures, the parties are



\\cozen.com\CHI\users\cmenclewicz\Documents\Motion to Stay 11-06-2019.DOC
       Case: 1:19-cv-06021 Document #: 11 Filed: 11/11/19 Page 2 of 4 PageID #:19




required to file an Initial Joint Status report seven days in advance of the status conference, on

November 14, 2019. This case is not exempted from the Mandatory Initial Discovery Pilot

Project in which the Court is participating, and responses of both parties to the mandatory initial

discovery are currently due no later than December 9, 2019.

         4.        After the Complaint was filed, however, Union Pacific reached out to the EEOC

about the potential for resolving this matter amicably without further proceedings. On October

24, 2019, the parties and their counsel met in person at the offices of Union Pacific’s Chicago

counsel to discuss the case and the potential for settlement. Since that meeting, the parties have

continued to communicate openly with one another, exchanging settlement proposals. In

response to Union Pacific’s most recent offer, EEOC has indicated that it will draft and provide

to Union Pacific a proposed Consent Decree to effectuate the resolution of the case.

         5.        Given the tenor of their discussions and negotiations to date, the parties are

hopeful that they will be able to resolve this matter without requiring further significant

expenditure of time and resources on their own parts and on the part of the Court. Accordingly,

in order to save time and money for all concerned, Union Pacific requests a 60-day stay of the

case pending negotiations over the proposed Consent Decree.

         6.        Counsel for Union Pacific has conferred with counsel for the EEOC about this

Motion. Counsel for the EEOC has advised counsel for Union Pacific that the EEOC has no

objection to this Motion.

         7.        This Motion for Stay is made in good faith and not for purposes of harassment or

delay.




                                                               2
\\cozen.com\CHI\users\cmenclewicz\Documents\Motion to Stay 11-06-2019.DOC
       Case: 1:19-cv-06021 Document #: 11 Filed: 11/11/19 Page 3 of 4 PageID #:20




         WHEREFORE, for the foregoing reasons, Defendant, Union Pacific Railroad Company,

requests a 60-day stay of the case pending negotiations over a proposed Consent Decree to

effectuate resolution of the matter.

                                                           Respectfully submitted,

                                                           UNION PACIFIC RAILROAD CO.


                                                 By:                 s/ Julie L. Trester
                                                                     One of its Attorneys

Scott P. Moore
Baird Holm LLP
1700 Farnam Street, Suite 1500
Omaha, Nebraska 68102-2068
(402) 636-8268 PHONE
(402) 344-0588 FAX
spmoore@bairdholm.com

Joseph E. Tilson
Julie L. Trester
COZEN O’CONNOR
123 North Wacker Drive, Suite 1800
Chicago, Illinois 60606
(312) 474-7900 PHONE
(312) 474-7898 FAX
jtilson@cozen.com
jtrester@cozen.com

Attorneys for Defendant




                                                               3
\\cozen.com\CHI\users\cmenclewicz\Documents\Motion to Stay 11-06-2019.DOC
       Case: 1:19-cv-06021 Document #: 11 Filed: 11/11/19 Page 4 of 4 PageID #:21




                                          CERTIFICATE OF SERVICE
The undersigned attorney certifies that on November 11, 2019, a copy of the foregoing
DEFENDANT’S UNOPPOSED MOTION FOR A 60-DAY STAY PENDING
NEGOTIATIONS OVER PROPOSED CONSENT DECREE was filed electronically with
the Clerk of the Court using the CM/ECF system. The parties may access this filing through the
Court’s electronic filing system, and notice of this filing will be sent to the following parties by
operation of the Court’s electronic filing system.


                                            Gregory M. Gochanour
                                               Diane I. Smason
                                                Bradley Fiorito
                               U.S. Equal Employment Opportunity Commission
                                            Chicago District Office
                                       230 S. Dearborn St., Suite 2920
                                            Chicago, Illinois 60604
                                           (312) 872-9661 PHONE
                                        gregory.gochanour@eeoc.gov
                                           diane.smason@eeoc.gov
                                           bradley.fiorito@eeoc.gov



                                                                     Respectfully submitted,


                                                                     s/ Julie L. Trester
                                                                     One of its Attorneys




                                                               4
\\cozen.com\CHI\users\cmenclewicz\Documents\Motion to Stay 11-06-2019.DOC
